By JUDGE MICHAEL P. McWEENY
This case involves a claim for damages arising from a breach of a settlement agreement. The defendant has filed motions in limine to preclude part of the plaintiff’s evidence. The trial is set for February 27, 1989.
The defendant’s motion to preclude the plaintiff from introducing parol evidence expanding the terms of the contract is denied. The plaintiff argues that this evidence is admissible because it falls within the independent collateral agreement exception to the parol evidence rule. The Court finds that it is improper to exclude this evidence by a motion in limine. This issue is to be decided by the judge upon consideration of an evidentiary foundation presented at trial.
The defendant’s motion to preclude the plaintiff’s damage evidence based on lost profits is granted. The Court finds that the evidence based upon the Deluca formula for damage calculation is the type of speculative evidence that is prohibited by Mullen v. Brantley, 213 Va. 765 (1973).
The defendant’s other motions, precluding damage evidence based on prior litigation and evidence asserted in interrogatory answers after July 1, 1988, are denied.